UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (91.0%) (a) Shares Value Aerospace and defense (0.8%) Embraer SA ADR (Brazil) 9,341 $338,518 Auto components (1.7%) Hota Industrial Manufacturing Co., Ltd. (Taiwan) 113,000 186,558 Hyundai Mobis Co., Ltd. (South Korea) 1,713 484,449 Automobiles (1.7%) Hyundai Motor Co. (South Korea) 3,044 671,098 Banks (13.1%) Banco Bradesco SA ADR (Brazil) 28,549 398,259 Bank Mandiri (Persero) Tbk PT (Indonesia) 475,700 415,448 China Construction Bank Corp. (China) 694,000 508,676 Credicorp, Ltd. (Peru) 3,846 600,938 Dubai Islamic Bank PJSC (United Arab Emirates) 160,732 339,148 Erste Group Bank AG (Czech Republic) 9,513 330,545 Grupo Financiero Banorte SAB de CV (Mexico) 102,525 748,732 Itau Unibanco Holding SA ADR (Preference) (Brazil) 33,497 519,204 Jammu & Kashmir Bank, Ltd. (India) 7,996 202,914 Metropolitan Bank & Trust Co. (Philippines) 148,500 283,637 Philippine National Bank (Philippines) (NON) 165,370 346,253 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) 23,963 320,670 Qatar National Bank SAQ (Qatar) 5,314 265,700 Building products (0.9%) KCC Corp. (South Korea) 350 201,235 LG Hausys, Ltd. (South Korea) 789 148,279 Chemicals (2.0%) LG Chemical, Ltd. (South Korea) 1,345 343,512 Mexichem SAB de CV (Mexico) 50,583 202,190 PTT Global Chemical PCL (Thailand) 121,200 253,807 Commercial services and supplies (0.8%) Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 19,239 308,899 Construction and engineering (3.4%) China Railway Group, Ltd. (China) 641,000 299,238 China Singyes Solar Technologies Holdings, Ltd. (China) 120,000 166,413 China WindPower Group, Ltd. (China) (NON) 4,000,000 300,408 Grana y Montero SA ADR (Peru) 7,107 118,687 Mota-Engil SGPS SA (Portugal) 54,108 390,914 Surya Semesta Internusa Tbk PT (Indonesia) (NON) 1,852,000 113,640 Construction materials (3.3%) Cemex Latam Holdings SA (Colombia) (NON) 38,850 356,968 Cemex SAB de CV ADR (Mexico) 21,399 275,405 China National Building Material Co., Ltd. (China) 172,000 155,303 Holcim, Ltd. (Switzerland) 3,407 298,850 Siam Cement PCL (The) NVDR (Thailand) 19,800 252,256 Consumer finance (0.5%) First Cash Financial Services, Inc. (Mexico) (NON) 4,000 210,080 Diversified consumer services (1.5%) Estacio Participacoes SA (Brazil) 30,100 361,286 Kroton Educacional SA (Brazil) 10,062 255,424 Diversified financial services (0.9%) FirstRand, Ltd. (South Africa) 99,121 373,031 Electric utilities (1.7%) Power Grid Corp. of India, Ltd. (India) 86,831 179,350 Tenaga Nasional Bhd (Malaysia) 132,000 495,686 Electronic equipment, instruments, and components (0.5%) Hollysys Automation Technologies, Ltd. (China) (NON) 9,971 209,491 Energy equipment and services (1.6%) Ezion Holdings, Ltd. (Singapore) 190,400 334,336 SPT Energy Group, Inc. (China) 492,000 300,434 Food and staples retail (2.4%) Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 10,768 488,329 Magnit OJSC (Russia) 1,104 279,043 Puregold Price Club, Inc. (Philippines) 195,700 187,261 Food products (1.4%) JBS SA (Brazil) (NON) 103,848 347,659 Ulker Biskuvi Sanayi AS (Turkey) 24,215 204,351 Gas utilities (0.7%) China Resources Gas Group, Ltd. (China) 98,000 299,746 Health-care equipment and supplies (0.4%) Microport Scientific Corp. (China) 256,000 175,395 Hotels, restaurants, and leisure (2.6%) Grand Korea Leisure Co., Ltd. (South Korea) 7,440 300,533 Hana Tour Service, Inc. (South Korea) 2,582 163,910 Home Inns & Hotels Management, Inc. ADR (China) (NON) 7,748 244,139 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 5,410 186,483 Paradise Entertainment, Ltd. (Hong Kong) (NON) 204,000 162,747 Household durables (1.3%) Coway Co., Ltd. (South Korea) 4,448 374,544 Skyworth Digital Holdings, Ltd. (China) 352,000 167,721 Independent power and renewable electricity producers (0.9%) China Power New Energy Development Co., Ltd. (China) (NON) 3,700,000 229,605 China Resources Power Holdings Co., Ltd. (China) 58,000 152,143 Insurance (5.6%) BB Seguridade Participacoes SA (Brazil) 19,700 250,614 Cathay Financial Holding Co., Ltd. (Taiwan) 262,653 402,629 China Life Insurance Co., Ltd. Class H (China) 162,000 444,288 China Pacific Insurance (Group) Co., Ltd. (China) 107,200 359,178 Hanwha Life Insurance Co., Ltd. (South Korea) 53,510 340,296 Liberty Holdings, Ltd. (South Africa) 23,615 288,952 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 14,180 177,416 Internet and catalog retail (0.1%) Bigfoot GmbH (acquired 8/2/13, cost $87,928) (Private) (Brazil) (F) (RES) (NON) 4 58,669 Internet software and services (3.6%) 58.Com, Inc. ADR (China) (NON) 5,137 206,507 Baidu, Inc. ADR (China) (NON) 2,012 333,992 SouFun Holdings, Ltd. ADR (China) 11,310 135,381 Tencent Holdings, Ltd. (China) 37,000 523,643 Yandex NV Class A (Russia) (NON) 8,085 251,767 IT Services (1.0%) HCL Technologies, Ltd. (India) 16,639 399,749 Life sciences tools and services (0.6%) WuXi pharmaTech Cayman, Inc. ADR (China) (NON) 7,252 241,999 Machinery (—%) Mota-Engil Africa (Rights) (Portugal) (F) (NON) 32,166 16,443 Media (3.7%) CJ CGV Co., Ltd. (South Korea) 5,870 266,953 Global Mediacom Tbk PT (Indonesia) 1,662,800 292,272 Naspers, Ltd. Class N (South Africa) 4,232 466,535 Sun TV Network, Ltd. (India) 48,270 337,724 TVN SA (Poland) 25,033 128,467 Metals and mining (1.7%) Glencore Xstrata PLC (United Kingdom) 43,197 234,320 Mining and Metallurgical Co. (MMC) Norilsk Nickel OJSC ADR (Russia) 9,412 180,428 Vale SA ADR (Brazil) 13,239 168,797 Vale SA ADR (Preference) (Brazil) 8,563 98,303 Multiline retail (0.9%) 7-Eleven Malaysia Holdings Bhd (Malaysia) (NON) 249,900 119,000 Magazine Luiza SA (Brazil) 65,900 239,444 Oil, gas, and consumable fuels (4.8%) China Petroleum & Chemical Corp. (China) 362,000 327,027 Genel Energy PLC (United Kingdom) (NON) 9,291 164,613 Lukoil OAO ADR (Russia) 14,467 818,543 Oil & Natural Gas Corp., Ltd. (India) 60,698 388,649 Petroleo Brasileiro SA ADR (Preference) (Brazil) 17,196 256,736 Personal products (0.6%) Grape King Bio, Ltd. (Taiwan) 53,000 234,330 Pharmaceuticals (1.5%) Aspen Pharmacare Holdings, Ltd. (South Africa) 15,050 388,424 Glenmark Pharmaceuticals, Ltd. (India) 22,517 210,518 Real estate management and development (2.0%) Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 2,869,500 124,237 China Overseas Land & Investment, Ltd. (China) 80,000 208,437 KWG Property Holding, Ltd. (China) 261,000 164,957 Robinsons Land Corp. (Philippines) 569,000 290,771 Semiconductors and semiconductor equipment (12.8%) Advanced Semiconductor Engineering, Inc. (Taiwan) 411,000 519,338 Canadian Solar, Inc. (Canada) (NON) 5,084 130,913 Inotera Memories, Inc. (Taiwan) (NON) 311,000 470,432 Radiant Opto-Electronics Corp. (Taiwan) 87,220 358,350 Samsung Electronics Co., Ltd. (South Korea) 1,547 2,190,984 Semiconductor Manufacturing International Corp. (China) (NON) 1,749,000 148,758 Silergy Corp. (Taiwan) (NON) 2,000 18,439 SK Hynix, Inc. (South Korea) (NON) 8,800 381,692 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 239,889 961,389 Specialty retail (2.2%) Baoxin Auto Group, Ltd. (China) 254,500 211,591 China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 591,000 306,080 Fourlis Holdings SA (Greece) (NON) 29,099 198,728 Kolao Holdings (South Korea) 7,590 188,276 Technology hardware, storage, and peripherals (1.1%) Pegatron Corp. (Taiwan) 226,000 436,952 Textiles, apparel, and luxury goods (0.4%) Compagnie Financiere Richemont SA ADR (Switzerland) 15,984 167,912 Thrifts and mortgage finance (1.1%) Housing Development Finance Corp., Ltd. (HDFC) (India) 30,332 450,512 Water utilities (1.3%) China Water Affairs Group, Ltd. (China) 806,000 262,616 Sound Global, Ltd. (China) (NON) 297,000 276,521 Wireless telecommunication services (1.9%) MTN Group, Ltd. (South Africa) 35,979 758,297 Total common stocks (cost $31,853,437) WARRANTS (3.2%) (a) Expiration date Strike Price Warrants Value Ecobank Transnational, Inc. 144A (Nigeria) (NON) 9/20/16 $0.00 2,027,755 $209,329 Guaranty Trust Bank PLC 144A (Nigeria) 9/20/16 0.00 485,836 89,321 Kuwait Foods (Americana) 144A (Kuwait) 2/24/16 0.00 10,065 101,339 National Bank of Kuwait SAK 144A (Kuwait) 12/10/15 0.00 72,265 256,195 Samba Financial Group 144A (Saudi Arabia) 8/3/16 0.00 16,970 185,233 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/2/17 0.00 2,949 91,158 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00 19,604 187,902 Zenith Bank PLC 144A (Nigeria) 9/20/16 0.00 995,205 155,329 Total warrants (cost $1,161,062) INVESTMENT COMPANIES (2.1%) (a) Shares Value iShares MSCI Emerging Markets ETF 5,630 $239,557 iShares MSCI Taiwan ETF (Taiwan) 20,557 310,616 Market Vectors Vietnam ETF (Vietnam) 15,073 305,530 Total investment companies (cost $835,977) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value SGX CNX Nifty Index Future (Put) Jun-14/$6,459.17 $269 $719 Total purchased options outstanding (cost $49,576) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 1,444,497 $1,444,497 Total short-term investments (cost $1,444,497) TOTAL INVESTMENTS Total investments (cost $35,344,549) (b) WRITTEN OPTIONS OUTSTANDING at 5/31/14 (premiums $29,949) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Brazil Capped ETF (Call) Jun-14/$50.00 $15,125 $1,217 SGX CNX Nifty Index Future (Put) Jun-14/5,779.25 269 39 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $40,433,855. (b) The aggregate identified cost on a tax basis is $35,612,291, resulting in gross unrealized appreciation and depreciation of $5,926,878 and $1,154,178, respectively, or net unrealized appreciation of $4,772,700. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $58,669, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $537,313 $14,991,070 $14,083,886 $482 $1,444,497 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $756,250 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 18.2% South Korea 15.4 Brazil 10.1 Taiwan 9.7 South Africa 5.6 India 5.4 United States 4.2 Russia 3.8 Mexico 3.6 Philippines 2.7 Indonesia 2.3 Peru 1.8 Malaysia 1.5 Thailand 1.3 Switzerland 1.2 Saudi Arabia 1.1 Nigeria 1.1 Poland 1.1 Portugal 1.0 United Kingdom 1.0 Kuwait 0.9 Colombia 0.9 Hong Kong 0.9 United Arab Emirates 0.8 Singapore 0.8 Czech Republic 0.8 Vietnam 0.8 Qatar 0.7 Turkey 0.5 Greece 0.5 Canada 0.3 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $25,513 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,217 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,248,418 $4,233,456 $58,669 Consumer staples 1,319,382 421,591 — Energy 1,239,892 1,350,446 — Financials 4,645,873 4,719,649 — Health care 630,423 385,913 — Industrials 1,157,018 1,229,213 16,443 Information technology 1,268,051 6,409,726 — Materials 2,069,068 751,071 — Telecommunication services 758,297 — — Utilities — 1,895,667 — Total common stocks Investment companies 855,703 — — Purchased options outstanding — 719 — Warrants — 1,275,806 — Short-term investments 1,444,497 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $— $(1,256) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $1,276,525 $1,256 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) $36,000 Written equity option contracts (contract amount) $40,000 Warrants (number of warrants) 2,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Credit Suisse International Goldman Sachs International Total Assets: Purchased options# $— $719 $719 Total Assets $— $719 $719 Liabilities: Written options# $1,217 $39 $1,256 Total Liabilities $1,217 $39 $1,256 Total Financial and Derivative Net Assets $(1,217) $680 $(537) Total collateral received (pledged)##† $— $680 $680 Net amount $(1,217) $— $(1,217) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
